Case 20-40349-elm11 Doc 299 Filed 07/06/20     Entered 07/06/20 20:03:10    Page 1 of 41



  LOEB & LOEB LLP                        FORSHEY & PROSTOK, LLP
  Bernard R. Given II                    Jeff P. Prostok
  State Bar No. 07990180                 State Bar No. 16352500
  10100 Santa Monica Blvd., Suite 2200   Lynda Lankford
  Los Angeles, CA 90067-4120             State Bar No. 11935020
  Tel: 310-282-2000                      777 Main Street, Suite 1290
  Fax: 310-282-2200                      Fort Worth, TX 76012
  Email: bgiven@loeb.com                 Tel: 817-877-8855
                                         Fax: 817-877-4151
  Counsel to the Debtor                  Email: jprostok@forsheyprostok.com
  and Debtor-in-Possession                        llankford@forsheyprostok.com

                                             Counsel to the Debtor
                                             and Debtor-in-Possession

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

  In re:                             § Chapter 11
  EVENTIDE CREDIT ACQUISITIONS, LLC, § Case No. 20-40349-elm11
                     Debtor.         §
                                     §
                                     §
                                     §
                                     §

     DEBTOR’S OBJECTION TO THE OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS’ MOTION FOR SANCTIONS FOR BAD FAITH FILING PURSUANT
      TO 11 U.S.C. §§ 105 AND 329, AND BANKRUPTCY RULES 2016 AND 9011




 19204458.2
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20 Entered 07/06/20 20:03:10                                                        Page 2 of 41
                             TABLE OF CONTENTS

                                                                                                                                     Page


 PRELIMINARY STATEMENT .....................................................................................................1

 BACKGROUND .............................................................................................................................3

           I.         The Debtor’s Formation and Involvement in Pre-Bankruptcy Litigation. ..............3

           II.        The Bankruptcy Case is Filed. .................................................................................7

 OBJECTION ..................................................................................................................................19

           I.         THE COURT LACKS JURISDICTION OVER THE MOTION. ........................19

           II.        THE MOTION SHOULD BE DENIED BECAUSE THE
                      COMMITTEE DID NOT COMPLY WITH BANKRUPTCY RULE
                      9011 BEFORE FILING THE MOTION. ..............................................................20

           III.       THE MOTION SHOULD BE DENIED BECAUSE THE EVIDENCE
                      IN SUPPORT OF SANCTIONS IS NOT CLEAR AND
                      CONVINCING. .....................................................................................................21

                      A.         The Debtor’s Decision to File For Chapter 11 Was Based on the
                                 Debtor’s Good Faith Belief that It Needed the Breathing Spell
                                 of Bankruptcy to Deal with the Substantial Litigation It Faced. ...............22

                      B.         Counsel’s Suggestion That the Consumer Borrowers’ Claims
                                 Could Be Separately Classified Is Supported by Fifth Circuit
                                 Law and Is Not an Indicator of Bad Faith..................................................24

                      C.         The Debtor’s Actions Were Taken With the Knowledge and
                                 Consent of the CRO and the DIP Motion Was Proposed for a
                                 Proper Purpose. ..........................................................................................28

                      D.         The Fees Charged By the Debtor’s Professionals, Many of
                                 Which Remain Unpaid, Were Incurred to Advance Claims the
                                 Debtor Believed Were Valid......................................................................31

 CONCLUSION ..............................................................................................................................32




 19204458.2                                                            i
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20                               Entered 07/06/20 20:03:10                    Page 3 of 41




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

 Cases

 Bank of N.Y. Trust Co. NA v. Pac. Lumber Co. (In re Scopac),
    624 F.3d 274 (5th Cir. 2010) .............................................................................................19, 20

 Cadle Co. v. Pratt (In re Pratt),
    524 F.3d 580 (5th Cir. 2008) ...................................................................................................20

 In re Couture Hotel Corp.,
     536 B.R. 712 (Bankr. N.D. Tex. 2015) ....................................................................................26

 In re Dow Corning Co.,
     244 B.R. 634 (Bankr. E.D. Mich. 1999) ......................................................................11, 24, 27

 Duggan et al. v. Martorello et al.,
    No. 1:18-cv-12277-JGD (D. Mass.) ..........................................................................................5

 Elliott v. Tilton,
     64 F.3d 213 (5th Cir. 1995) .....................................................................................................21

 FDIC v. Fadili,
    165 B.R. 58 (D. Mass. 1994) ...................................................................................................21

 Galloway et al. v. Big Picture Loans, LLC et al.,
    No. 3:18-cv-406 (E.D. Va.) .................................................................................................5, 16

 Galloway et al. v. Martorello et al.,
    No. 3:19-cv-00314-REP (E.D. Va.) ...............................................................................5, 12, 16

 Galloway et al. v. Williams et al.,
    No. 3:19-cv-470 (E.D. Va.) .........................................................................................5, 6, 8, 16

 In re General Homes Corp.,
     134 B.R. 853 (Bankr. S.D. Tex. 1991) ....................................................................................26

 In re General Teamsters, Warehousemen & Helpers Union Local 890,
     225 B.R. 719 (Bankr. N.D. Cal. 1998) ....................................................................................27

 In re Greektown Holdings, LLC,
     917 F.3d 451 (6th Cir. 2019) ...................................................................................................32

 In re HBA East, Inc.,
     101 B.R. 411 (Bankr. E.D.N.Y. 1989) .....................................................................................21



 19204458.2                                                        ii
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20                               Entered 07/06/20 20:03:10                    Page 4 of 41




 Heartland Fed. Sav. & Loan v. Briscoe Enters. (In re Briscoe Enters.),
    994 F.2d 1160 (5th Cir. 1993) .................................................................................................27

 In re Intercorp Int’l, Ltd.,
     309 B.R. 686 (Bankr. S.D.N.Y. 2004) .....................................................................................21

 Krystal Energy Co. v. Navajo Nation,
    357 F.3d 1055 (9th Cir. 2004) .................................................................................................32

 In re McCommas LFG Processing Partners,
     Case No. 07-32219-HDH-11 ...................................................................................................26

 In re Parsley,
     384 B.R. 138 (Bankr. S.D. Tex. 2008) ....................................................................................21

 Phoenix Mut. Life Ins. Co. v. Greystone III Joint Venture (In re Greystone III
    Joint Venture),
    995 F.2d 1274 (5th Cir. 1991) ...........................................................................................26, 27

 Reed v. Iowa Marine and Repair Corp.,
    16 F.3d 82 (5th Cir. 1994) .......................................................................................................21

 In re Rochem, Ltd.,
     58 B.R. 641 (Bankr. D.N.J. 1985) ...........................................................................................27

 Save Our Springs (SOS) Alliance v. WSI (II)-COS, L.L.C. (In re Save Our Springs
    (SOS) Alliance),
    632 F.3d 168 (5th Cir. 2011) ...................................................................................................27

 In re Simon,
     No. 07-31414-KR, 2008 Bankr. LEXIS 2787 (Bankr. E.D. Va. July 29, 2008) .....................27

 Smith et al. v. Martorello et al.,
    No. 3:18-cv-01651-AC ..............................................................................................................5

 In re Southern Cal. Sound Sys., Inc.,
     69 B.R. 893 (Bankr. S.D. Cal. 1987) .......................................................................................22

 In re St. Stephen’s 350 E. 116th St.,
     313 B.R. 161 (Bankr. S.D.N.Y. 2004) .....................................................................................21

 In re Thru, Inc.,
     No. 17-31034, 2017 Bankr. LEXIS 1902 (Bankr. N.D. Tex. Jul. 10, 2017),
     appeal dism’d in part as moot, No. 3:17-CV-1958-G, 2018 U.S. Dist. LEXIS
     179769 (N.D. Tex. Oct. 19, 2018), aff’d, 782 F. App’x 339 (5th Cir. 2019) ..........................26

 Tompkins v. Cyr,
    202 F.3d 770 (5th Cir. 2000) ...................................................................................................20


 19204458.2                                                        iii
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20                                    Entered 07/06/20 20:03:10                       Page 5 of 41




 In re Transtexas Gas Corp. v. TransTexas Gas,
     303 F.3d 571 (5th Cir. 2002) ...................................................................................................19

 In re United States Mineral Prods. Co.,
     No. 01-2471(JKF), 2005 Bankr. LEXIS 3259 (Bankr. D. Del. Nov. 29, 2005) ......................27

 Whispering Pines Estates, Inc. v. Flash Island, Inc. (In re Whispering Pines
    Estates, Inc.),
    369 B.R. 752 (1st Cir. BAP 2007) ...........................................................................................19

 Williams et al. v. Big Picture Loans, LLC et al.,
    No. 3:17-cv-461 (E.D. Va.) .......................................................................................................5

 Williams et al. v. Microbilt et al.,
    No. 3:19-cv-85 (E.D. Va.) .........................................................................................................5

 In re Woodbrook Assocs.,
     19 F.3d 312 (7th Cir. 1994) .....................................................................................................21

 Statutes

 11 U.S.C. § 106 ..................................................................................................................13, 14, 31

 11 U.S.C. § 362 ............................................................................................................................8, 9

 11 U.S.C. § 542 ..............................................................................................................................10

 11 U.S.C. § 1122(a) .................................................................................................................26, 27

 11 U.S.C. § 1129 ............................................................................................................................23

 11 U.S.C. § 1129(a)(10), (b) ..........................................................................................................25

 Other Authorities

 Fed. R. Bankr. P. 2004 .......................................................................................................... passim

 Fed. R. Bankr. P. 9011 ........................................................................................................1, 20, 21

 Fed. R. Bankr. P. 9011(c)(1)(A) ....................................................................................................20




 19204458.2                                                            iv
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10         Page 6 of 41




          Eventide Credit Acquisitions, LLC, the debtor in the above-captioned case (the “Debtor”),

 by and through undersigned counsel, hereby files this objection (the “Objection”) to The Official

 Committee of Unsecured Creditors’ Motion for Sanctions for Bad Faith Filing Pursuant to 11

 U.S.C. §§ 105 and 329, and Bankruptcy Rules 2016 and 9011 [Docket No. 285] (the “Motion”),

 filed by the Official Committee of Unsecured Creditors (the “Committee”). In support of this

 Objection, the Debtor states as follows:

                                 PRELIMINARY STATEMENT

          1.     On June 26, 2020, the Debtor filed an appeal, see Docket No. 290 (the “Appeal”),

 of the Court’s Order Dismissing Bankruptcy Case, Docket No. 288 (the “Dismissal Order”).

 Accordingly, because the relief sought in the Motion is substantially connected to the Court’s basis

 for the Dismissal Order and the Dismissal Order is the subject of the Appeal, Eventide respectfully

 submits that the Court does not have jurisdiction to determine the Motion while the Appeal is

 pending.

          2.     However, to the extent the Court finds that it does have jurisdiction, the

 Committee’s Motion should nevertheless be denied. The Committee purports to seek sanctions

 pursuant to Bankruptcy Rule 9011, but did not comply with the safe harbor provisions of that rule

 before filing the Motion. For this reason alone, the Motion should be denied.

          3.     To the extent the Court is nevertheless inclined to hear and determine the

 Committee’s request for sanctions, there is insufficient evidence to warrant the relief the

 Committee seeks.

          4.     First, the Committee asserts that sanctions are warranted because the Court found

 that the Debtor’s bankruptcy filing was a litigation strategy designed to assist Matt Martorello

 (“Martorello”) and affiliated entities. See Motion at 2. However, the evidence showed that the



 19204458.2                                       1
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10        Page 7 of 41




 Debtor filed for bankruptcy with the intent to accomplish a resolution of the claims against it, and

 to provide a means for paying those claims held to be valid. It is true that members of the Debtor

 would have also benefited from this resolution process, but that is true of all bankruptcies filed to

 resolve extensive litigation in numerous jurisdictions and dwindling resources to address it.

          5.    Second, the Committee asserts that sanctions are warranted based on the Court’s

 displeasure with actions taken by Martorello and with Debtor’s counsel’s suggestion that a plan

 might be confirmed over the Consumer Borrower’s objection if the Consumer Borrower’s claims

 were separately classified. See Motion at 5. However, as evidenced by the Motion itself, the Court

 found that Martorello—not the Debtor or its counsel—had resorted to name-calling. Moreover,

 counsel’s suggestion regarding classification is supported by Fifth Circuit law, was raised only as

 a possible scenario in the event a consensual plan could not be negotiated, and was asserted, in

 specific rebuttal to the Consumer Borrowers’ assertion of bad faith, only to demonstrate that the

 Debtor was capable of confirming a plan over the objection of the Consumer Borrowers.

          6.    Third, the Committee requests sanctions based on the Court’s finding that the

 Debtor’s actions were being taken at the direction of the 100% voting member of the Debtor,

 Breakwater Holdings, LLC (“Breakwater”), rather than at the direction of Drew McManigle, the

 Debtor’s manager and chief restructuring officer (the “CRO”), and, in particular, that the CRO

 was not involved in the negotiation of the Debtor’s proposed debtor-in-possession loan from

 Bluetech Irrevocable Trust (“Bluetech”), the 100% owner of Breakwater. The Debtor respectfully

 submits that this finding significantly downplays the role fulfilled by the CRO, his knowledge and

 consent to the filing of each substantive pleading by the Debtor in the Chapter 11 Case and the

 related adversary proceedings, and his involvement in seeking and obtaining a debtor-in-

 possession loan for the Debtor. The Debtor was not required to obtain a CRO or independent




 19204458.2                                       2
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10        Page 8 of 41




 manager, but did so to obtain the input of an industry veteran. That said, it would have been cost

 prohibitive and an inefficient use of time and resources for the CRO to review and analyze each

 of the hundreds of substantive pleadings and documents relating to, and produced in, the myriad

 of Pending Actions. Accordingly, the CRO relied on the advice and recommendation of counsel,

 including with the respect to the Debtor’s entry into the proposed debtor-in-possession loan, as he

 was entitled to do. This division of labor is not uncommon in cases where the Debtor has limited

 employees and resources and is certainly not sanctionable.

          7.    Finally, the Committee argues that sanctions are warranted because the adversary

 proceedings filed by the Debtor did not ultimately net an economic benefit to the estate. But that

 is not the standard for imposition of an award of attorneys’ fees, let alone an award of sanctions.

 Each of the adversary proceedings were filed with both a legal and factual predicate. Although

 the Debtor was not able to achieve the result sought through the adversary proceedings, the filings

 themselves were not frivolous. Moreover, the suggestion that the fees incurred, the substantial

 portion of which remain unpaid in any event, were predominantly in connection with the adversary

 proceedings is not supported by a review of the invoices submitted by the Debtor’s professionals.

 The Motion should be denied.

                                         BACKGROUND

  I.       The Debtor’s Formation and Involvement in Pre-Bankruptcy Litigation.

          8.    The Debtor was formed in 2015 to facilitate the seller-financed sale of Bellicose

 Capital, LLC (“Bellicose”) to Tribal Economic Development Holdings, LLC (“TED”), an arm of

 the Lac Vieux Desert Band of Lake Superior Chippewa Indians (“LVD” or “Tribe”). Since 2011,

 the Tribe had operated a consumer lending business, providing small dollar short-term loans at

 high APRs from its reservation, to consumers in need of short-term emergency financial solutions,




 19204458.2                                       3
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20           Entered 07/06/20 20:03:10        Page 9 of 41




 all pursuant exclusively to LVD’s consumer lending laws and federal laws. Prior to the sale,

 Bellicose provided services to entities owned and used by LVD in its lending business.

          9.    The transaction between TED and the Debtor is evidenced by (1) a secured

 promissory note to the Debtor (the “Promissory Note”), (2) a Loan and Security Agreement (the

 “LSA”), (3) a Parental Guarantee and Sovereign Immunity Waiver executed by LVD

 (“Guarantee”), and (4) an Agreement and Plan of Merger (the “Merger Agreement” and together

 with the Note, LSA and Guarantee, the “Transaction Documents). As part of the transaction,

 LVD formed Big Picture Loans, LLC (“Big Picture”) and Ascension Technologies, LLC

 (“Ascension” and, together with TED and Big Picture, the “Tribal Entities”), as wholly-owned

 subsidiaries of TED, to continue to carry on LVD’s consumer lending business.

          10.   The LSA provides that as part of the seller-financed transaction, Eventide

 effectively loaned TED up to $300,000,000, plus interest in the amount of 1.8% per annum, for

 TED’s purchase of Bellicose. The loan is to be repaid by proceeds from LVD’s online consumer

 lending business conducted through the Tribal Entities and is secured by substantially all of the

 assets of the Tribal Entities. Specifically, the LSA and Promissory Note call for variable loan

 payments to be made to the Debtor pursuant to a contractual waterfall set forth in Section 1.2 of

 the Promissory Note (the “Waterfall”), exclusively from the profits earned by the Tribal Entities’

 online consumer lending. The term of the loan is seven years, after which point the remaining

 balance of the Promissory Note sunsets on January 26, 2023.

          11.   Beginning in 2017, certain borrowers from LVD’s lending entities commenced

 purported class action lawsuits against Big Picture, Ascension, and Matt Martorello (the founder

 of Bellicose), asserting claims for violation of state usury laws and RICO. Today, pending




 19204458.2                                      4
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20           Entered 07/06/20 20:03:10       Page 10 of 41




 litigations stemming from LVD’s lending business include the following (the “Pending Actions”

 and the named plaintiffs therein, the “Consumer Borrowers”):

                a.     Williams et al. v. Big Picture Loans, LLC et al., No. 3:17-cv-461 (E.D.
                       Va.) (“Williams I”);

                b.     Galloway et al. v. Big Picture Loans, LLC et al., No. 3:18-cv-406 (E.D.
                       Va.) (“Galloway I”);

                c.     Smith et al. v. Martorello et al., No. 3:18-cv-01651-AC (D. Oreg.)
                       (“Smith”);

                d.     Duggan et al. v. Martorello et al., No. 1:18-cv-12277-JGD (D. Mass.)
                       (“Duggan”);

                e.     Williams et al. v. Microbilt et al., No. 3:19-cv-85 (E.D. Va.) (“Williams
                       II”);
                f.     Galloway et al. v. Martorello et al., No. 3:19-cv-00314-REP (E.D. Va.)
                       (“Galloway II”); and

                g.     Galloway et al. v. Williams et al., No. 3:19-cv-470 (E.D. Va.) (“Galloway
                       III”).

          12.   The Debtor is a direct party to Duggan, Smith and Galloway II. In addition, under

 the Debtor’s Operating Agreement, the Debtor is required to indemnify its members and manger,

 and individuals working for its manager, for any claims or causes of action asserted against them

 as result of their role with the Debtor. See Debtor’s Operating Agreement § V(L) and § VII(B)(i).

 Accordingly, prior to the Debtor’s bankruptcy filing, it paid the legal expenses of (1) Matt

 Martorello, the founder of Bellicose, the Debtor’s president, and the manager of Liont, LLC

 (“Liont”) (2) Rebecca Martorello, the wife of Matt Martorello and a former employee of Liont,

 (3) Liont, the Debtor’s former manager, (4) Justin Martorello, a member of the Debtor, (5) Gallant

 Capital, LLC (“Gallant”), a member of the Debtor, (6) Kairos Holding, LLC (“Kairos”), a former

 member of the Debtor, (7) Breakwater Holdings, LLC (“Breakwater”), a member of the Debtor,

 and (8) Bluetech Irrevocable Trust (“Bluetech”), the 100% owner of Breakwater (collectively, the

 “Indemnified Defendants”). In addition, three other members of the Debtor, Brian McFadden,


 19204458.2                                      5
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20           Entered 07/06/20 20:03:10        Page 11 of 41




 Simon Liang, and James Dowd, were sued in certain of the Pending Actions, but had not sought

 ongoing indemnification from the Debtor relating to the Pending Actions. Big Picture and

 Ascension were also defendants in certain of the Pending Actions.

          13.   On May 6, 2019, TED and Eventide entered into that certain letter agreement for

 $5,000,000 in advance payments on the Promissory Note (the “Side Letter”). Pursuant to the Side

 Letter, the Tribal Entities agreed to make certain payments to Eventide beginning in May 2019

 with the final payment being made on July 31, 2019. Thereafter, TED and Eventide agreed that

 TED could offset amounts it would otherwise be required to pay under the Promissory Note until

 all amounts advanced to Eventide under the Side Letter had been offset.

          14.   Later, on November 26, 2019, the Tribal Entities sought to resolve the Pending

 Actions, as against them, by way of a settlement with the Consumer Borrowers, and the putative

 consumer classes that they purport to represent (the “Settlement Agreement”), which was filed

 in Galloway III. The Debtor is not a party to Galloway III.

          15.   The Debtor asserted that the Tribal Entities’ commitments under the Settlement

 Agreement constituted breaches of the Transaction Documents and would negatively impact

 payments under the Waterfall by as much as $22 million with no corresponding benefit to the

 Debtor. Accordingly, the Debtor sought to intervene in Galloway III to challenge the Settlement

 Agreement. While the Debtor’s motion for intervention has been fully briefed for five months,

 the District Court for the Eastern District of Virginia (the “Virginia Court”) has not yet ruled on

 the motion.

          16.   Because of the Tribal Entities’ breaches of the Transaction Documents, including

 entry into the Settlement Agreement and incurrence of additional debt thereunder without

 Eventide’s consent as required under the LSA, Eventide commenced an arbitration before the




 19204458.2                                      6
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20           Entered 07/06/20 20:03:10      Page 12 of 41




 American Arbitration Association in December 2019 (the “Arbitration”). Eventide’s arbitration

 demand, as amended, sets forth each of Tribal Entities’ breaches of the Transaction Documents.

          17.   The Settlement Agreement was preliminarily approved by the Virginia Court on

 December 20, 2019.

          18.   In the year prior to the Debtor’s bankruptcy filing, the Debtor expended over $7.5

 million in legal fees, in its own defense and in defense of the Indemnified Defendants in the

 Pending Actions. In addition, at the time of the bankruptcy filing, the Debtor had not received a

 payment on the Promissory Note, its primary and most valuable asset, from the Tribal Entities in

 over a year. Moreover, the Debtor had limited funds in its bank accounts, even after obtaining

 loans totaling $1.25 million from Bluetech, the 100% owner of Breakwater, which owns 59.6% of

 the Debtor.

  II.      The Bankruptcy Case is Filed.

          19.   On January 28, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under chapter 11 of the Bankruptcy Code commencing this case (the “Chapter 11

 Case”). The CRO approved the Debtor’s bankruptcy filing and executed the necessary documents

 in connection with the filing. See, e.g, Docket No. 1; Docket No. 124 (the “CRO Feb./Mar. Fee

 Statement”) at 6.

          20.   On January 29, 2020, the Debtor filed its Complaint for Declaratory and Injunctive

 Relief (the “Stay Extension Complaint”), commencing Adversary Proceeding No. 20-04008

 (“A.P. 4008”) against Big Picture, Ascension, and the Consumer Borrowers. That same day, the

 Debtor also filed its Motion for Preliminary Declaratory/Injunctive Relief. See A.P. 4008 Docket

 No. 2 (the “Stay Extension Motion”). The CRO was consulted regarding the filing of the Stay

 Extension Complaint and the Stay Extension Motion and approved of the filings. See, e.g., CRO

 Feb./Mar. Fee Statement at 6. The Stay Extension Complaint and Stay Extension Motion, citing


 19204458.2                                      7
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10        Page 13 of 41




 extensive case law in the Fifth Circuit and elsewhere, sought an order from the Court extending

 the automatic stay of section 362 of the Bankruptcy to the claims asserted against the Indemnified

 Defendants in the Pending Actions as well as to final approval of the Settlement Agreement in

 Galloway III on the grounds that the continued prosecution of the Pending Actions would result in

 additional indemnification obligations for the Debtor and hinder the Debtor’s ability to obtain full

 relief in the Arbitration. The Debtor later consented to the Committee’s intervention in A.P. 4008.

 See A.P. 4008 Docket No. 9 at 3.

          21.   On February 7, 2020, the Office of the United States Trustee (the “U.S. Trustee”)

 appointed the Committee. See Docket No. 14.

          22.   The U.S. Trustee initially set the Debtor’s 341 meeting for March 27, 2020 and the

 deadline to file proofs of claims as June 25, 2020. See Docket No. 8.

          23.   On February 11, 2020, the Debtor filed the Debtor’s Application for Order

 Authorizing the Employment and Retention of Forshey & Prostok, LLP as Attorneys for the Debtor

 as of the Petition Date. See Docket No. 17 (the “FP Application”). The CRO reviewed and

 approved the FP Application before it was filed. See CRO Feb./Mar. Fee Statement at p. 7. The

 FP Application was granted on March 24, 2020. See Docket No. 91.

          24.   On February 13, 2020, the Debtor filed the Application for Order Authorizing the

 Retention of Loeb & Loeb LLP as Counsel to the Debtor, as of the Petition Date. See Docket No.

 21 (the “Loeb Application”). The CRO reviewed and approved the Loeb Application before it

 was filed. See CRO Feb./Mar. Fee Statement at p. 7. The Loeb Application was granted on April

 3, 2020. See Docket No. 119.

          25.   Also on February 13, 2020, the Committee filed the Application for Approval of

 Employment of Cole Schotz P.C. as Counsel to the Official Committee of Unsecured Creditors,




 19204458.2                                       8
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20           Entered 07/06/20 20:03:10       Page 14 of 41




 Effective as of February 7, 2020. See Docket No. 25 (the “Cole Schotz Application”). The Cole

 Schotz Application was granted on March 10, 2020. See Docket No. 56.

          26.   On February 14, 2020, the Tribal Entities were required to make a payment to the

 Debtor under the Waterfall. Instead, the Tribal Entities withheld the payment and purportedly

 applied it to reduce amounts allegedly still owed by the Debtor on the Side Letter. The Debtor

 sent a letter to the Tribal Entities on February 20, 2020 demanding that they make payments on

 the Waterfall. On February 25, 2020, Big Picture and Ascension responded and denied any

 liability for payments under the Waterfall and also asserted that, as a result of their sovereign

 immunity, the automatic stay of section 362 of the Bankruptcy Code did not apply to their actions.

          27.   On February 26, 2020, the Debtor filed the Debtor’s Emergency Motion for Order

 Shortening Time Within Which Proofs of Claim or Interest May be Filed. See Docket No. 33 (the

 “Motion to Shorten”). The Debtor sought an expedited hearing on the Motion to Shorten on the

 grounds that it wanted to expedite the claims analysis process. See Docket No. 35 at ¶ 8. Counsel

 for the Debtor consulted with the CRO regarding the Motion to Shorten in advance of its filing

 and obtained his consent that it should be filed. See, e.g., CRO Feb./Mar. Fee Statement at p. 7.

 The Court granted the Debtor’s request and an expedited hearing was scheduled for March 5, 2020.

 See Docket No. 36.

          28.   On February 26, 2020, the Debtor also filed the Debtor’s Application for Entry of

 an Order Authorizing Employment and Retention of Drew McManigle of MACCO Restructuring

 Group, LLC as Chief Restructuring Officer for the Debtor Nunc Pro Tunc to the Petition Date,

 seeking the approval of Drew McManigle as the CRO.             See Docket No. 34 (the “CRO

 Application”). The CRO Application was granted on March 27, 2020. See Docket No. 97.




 19204458.2                                      9
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10        Page 15 of 41




          29.   On March 3, 2020, the Committee filed its opposition to the Motion to Shorten

 arguing, among other things, that a class claim on behalf of the Consumer Borrowers was likely

 and that publication notice was unlikely to be sufficient for many of the potential claims to be

 asserted against the Debtor since the Debtor had the right under the Loan Agreement to obtain a

 list of Big Picture’s borrowers. See Docket No. 40 at ¶¶ 6, 10. The Consumer Borrowers similarly

 argued that actual notice to all consumer borrowers was required. See Docket No. 43 at ¶¶ 12-14.

          30.   On March 4, 2020, the Debtor filed the Debtor’s Motion for Entry of Order

 Establishing Procedures for Interim Compensation and Reimbursement of Professionals [Docket

 No. 46] (the “Compensation Procedures Motion”). The Court granted the Compensation

 Procedures Motion on March 30, 2020 and permitted the Debtor to pay 80% of the fees of estate

 professionals on a monthly basis, provided that the estate professional notified all other estate

 professionals and the U.S. Trustee of the fees requested and that those notice parties did not object

 within 10 days of receiving such notice. See Docket No. 104. Pursuant to the Compensation

 Procedures Order, Loeb & Loeb, Forshey & Prostok, MACCO, and Cole Schotz provided notice

 of their monthly fee statements to those parties entitled to notice. None of the notice parties

 asserted any objection to the monthly fee requests of any of the professionals.

          31.   On March 5, 2020, the Debtor filed its Complaint for Turnover, Temporary

 Restraining Order and Injunctive Relief, and Foreclosure (the “Turnover Complaint”),

 commencing Adversary Proceeding No. 20-04014 (“A.P. 4014”) against the Tribal Entities,

 seeking turnover, pursuant to section 542 of the Bankruptcy Code, of post-petition payments owed

 by the Tribal Entities to the Debtor under the Waterfall as well as turnover of the documents and

 information the Debtor was entitled to receive pursuant to section 4.3 of the LSA. See A.P. 4014

 Docket No. 1. Contemporaneously therewith, the Debtor also filed the Debtor’s Motion for a




 19204458.2                                       10
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10        Page 16 of 41




 Temporary Restraining Order and Preliminary Injunction. See A.P. 4014 Docket No. 5 (the “TRO

 Motion”). The CRO was consulted regarding the filing of the Turnover Complaint and the TRO

 Motion and approved of their filing. See, e.g., CRO Feb./Mar. Fee Statement at 13, 15. The Court

 set a hearing on the TRO Motion for March 12, 2020. See A.P. 4014 Docket No. 12.

          32.   Also on March 5, 2020, the Court held a hearing on the Motion to Shorten. At the

 hearing, the Debtor withdrew its request to proceed by publication notice in recognition of the

 concerns raised by the Committee and the Consumer Borrowers. At the same time, the Debtor

 advised the Court that it did not have a list of Big Picture’s borrowers, despite attempts to obtain

 the list, and that the Debtor was seeking turnover of that information as part of the relief sought by

 the Turnover Complaint. In its ruling, the Court, drawing on experience from Dow Corning,

 acknowledged that the Dow Corning “case dealt with the fact that there was a lot of litigation and

 whether or not there was the possibility of mainstreaming a process to more efficiently address the

 claims. . . in Dow Corning, obviously, it was a material factor, because you had competing interests

 on both sides.” 3/5/20 Hr’g Tr. 72:23 – 73:4. The Court further stated that “the filing of the case

 to address a lot of litigation is not terribly surprising to the Court.” Id. at 7:18-20. The Court

 granted the Motion to Shorten, in part, and set the bar date for filing proofs of claims by known

 non-governmental persons and entities as May 8, 2020. See Docket No. 68 at ¶ 2. The Court

 denied the Debtor’s request to use publication notice and reserved the right of parties in interest,

 including the Committee and the Consumer Borrowers, to file a motion seeking to reset the bar

 date for any party that did not receive actual notice from the Debtor. See id. at ¶¶ 5-6.

          33.   On March 11, 2020, the Tribal Entities filed motions to dismiss A.P. 4008 and A.P.

 4014, asserting that the Court lacked subject matter jurisdiction over them as sovereign entities.

 See A.P. 4008 Docket No. 17; A.P. No. 4014 Docket No. 15. That same day, the Tribal Entities




 19204458.2                                       11
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10      Page 17 of 41




 filed an opposition to the TRO Motion, see A.P. 4014 Docket No. 20, and sought to continue the

 hearing on the motion until after the hearing on their motion to dismiss A.P. 4014, see A.P. 4014

 Docket No. 16. The Court granted the Tribal Entities’ motion for a continuance and set a hearing

 on their motion to dismiss for April 1, 2020. See A.P. 4014 Docket No. 30.

          34.   On March 20, 2020, the Debtor filed its Schedules of Assets and Liabilities, see

 Docket No. 75 (“Schedules”), and Statement of Financial Affairs, see Docket No. 76 (“SOFA”).

 Beginning shortly after the Petition Date, the CRO and members of his team took the lead in

 drafting the Schedules and SOFAs. The CRO and his team worked collaboratively with the

 Debtor’s counsel, Martorello, and the Debtor’s accountant to compile information and accurately

 complete the Schedules and SOFAs. See, e.g., CRO Feb./Mar. Fee Statement at p. 9-11, 16-19.

          35.   Also on March 20, 2020, the Committee moved for Bankruptcy Rule 2004

 productions and examinations from the Debtor, Martorello, and Bluetech. See Docket Nos. 62-64

 (the “Rule 2004 Motions”). The Debtor objected to the Rule 2004 examination, and proposed

 that, to save time and expense, and since the Committee is comprised solely of Consumer

 Borrowers, the Debtor produce and facilitate the cross-use of information already available in the

 Pending Actions to the Committee. See Docket No. 83 at ¶¶ 3-4. Martorello, through his counsel,

 also objected to the Rule 2004 examination on the grounds set forth in his objection. See Docket

 No. 84. Bluetech moved to quash the Committee’s Rule 2004 Motion on the basis of lack of

 personal jurisdiction. Bluetech further argued that, because it is a named defendant in Galloway

 II, the members of the Committee appeared to be seeking discovery from Bluetech that they would

 be unable to obtain in the action itself. See generally Docket No. 85.

          36.   On March 23, 2020, the Committee withdrew its Rule 2004 Motion as to Bluetech.

 See Docket No. 90. The Committee did not renew is Rule 2004 Motion as to Bluetech.




 19204458.2                                      12
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10       Page 18 of 41




          37.   On March 26, 2020, the Debtor filed its omnibus opposition to the Tribal Entities’

 motions to dismiss, arguing that the Tribal Entities waived immunity from the suits in entering

 into the Transaction Documents and because section 106 of the Bankruptcy Code abrogates the

 sovereign immunity of Native American tribes. See A.P. 4014 Docket No. 41.

          38.   On March 30, 2020, the Court entered orders granting, in part, and denying, in part,

 the Rule 2004 Motions relating to the Debtor and Martorello. See Docket Nos. 102 & 103 (the

 “Rule 2004 Orders”). The Rule 2004 Orders directed the Debtor and Martorello to produce

 responsive documents outlined in the Rule 2004 Orders by April 29, 2020 and to appear for

 respective examinations by June 28, 2020.

          39.   On April 1, 2020, the Court held a scheduling conference on the Debtor’s Stay

 Extension Motion in A.P. 4008 and a hearing on the Tribal Defendants’ motions to dismiss A.P.

 4008 and A.P. 4014. The hearing on the Tribal Defendants’ motions to dismiss was lengthy and

 largely focused on whether section 106 of the Bankruptcy Code abrogates the sovereign immunity

 of Native American Tribes. Ultimately, the Court continued the hearing to April 6, 2020 for

 additional arguments from counsel.

          40.   On April 3, 2020, the Debtor filed the Debtor’s Application Pursuant to 11 U.S.C.

 § 327(e) for Order Authorizing Retention and Employment of Special Counsel, Armstrong

 Teasdale LLP, Nunc Pro Tunc to Petition Date [Docket No. 120] (the “AT Application”), seeking

 to retain Armstrong Teasdale LLP (“Armstrong”) for the limited purpose of assisting the Debtor

 in complying with the Rule 2004 Order and in the Pending Actions and Arbitration. See Docket

 No. 120 at ¶ 10. In seeking the retention of Armstrong, the Debtor sought to minimize duplication

 of effort by Loeb & Loeb and to capitalize on Armstrong’s historical knowledge of the Pending

 Actions, including the procedural posture of each of the Pending Actions, as well as documents




 19204458.2                                      13
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10       Page 19 of 41




 produced, depositions taken, discovery agreements reached, arguments made, and hearings held.

 See id. The CRO was consulted regarding the Debtor’s retention of Armstrong and determined to

 approve the retention of Armstrong as special counsel as well as the filing of the AT Application.

 See, e.g. Loeb Fee App. at p. 29; CRO Feb./Mar. Fee Statement at p. 9. The Committee objected

 to the AT Application, arguing that Martorello was controlling the Debtor post-petition and that,

 if Armstrong were to represent the Debtor, it could not also represent any of the Debtor’s co-

 defendants. See Docket No. 122.

          41.   On April 6, 2020, the Court held a continued hearing on the Tribal Entities’ motions

 to dismiss. While the Court ultimately held that section 106 of the Bankruptcy Code does not

 abrogate the sovereign immunity of Native American tribes, it acknowledged that it was a “very

 difficult decision”. 4/6/20 Hr’g Tr. 36:2. The Court granted the Tribal Entities’ motion to dismiss

 A.P. 4008 since it was predicated entirely on claims under the Bankruptcy Code. However, the

 Court requested additional briefing on issues relating to res judicata and the Tribal Entities’

 contractual waiver of immunity before ruling on the Tribal Entities’ motion to dismiss A.P. 4014.

          42.   The Debtor filed the additional briefing requested by the Court on April 9, 2020.

 See A.P. 4014 Docket No. 76.

          43.   On April 9, 2020, the Consumer Borrowers filed the Consumer Borrowers’ Motion

 for an Order Dismissing the Debtor’s Chapter 11 Case or, in the Alternative, for Abstention. See

 Docket No. 123 (the “Case Dismissal Motion”).

          44.   On April 13, 2020, the Court held a continued hearing on the Tribal Entities’ motion

 to dismiss A.P. 4014 and granted the motion. While the Court granted that motion to dismiss, it

 provided an outline of its view on the contractual waiver and declined to find that it could not be

 a court of competent jurisdiction under the Transaction Documents to issue the Debtor the relief it




 19204458.2                                      14
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10       Page 20 of 41




 sought. See 4/13/20 Hr’g Tr. 41:8-44:23. Instead, the Court held that because the claims in the

 Turnover Complaint were drafted as claims under the Bankruptcy Code, as opposed to for breach

 of contract, the motion would be granted. See id. at 45:3-22.

          45.   Once the Court granted the Tribal Entities’ motions to dismiss A.P. 4008 and A.P.

 4014, and with the Debtor unable to obtain expedited relief requiring the Tribal Entities to make

 payments on the Promissory Note, the Debtor, with the agreement and assistance of the CRO,

 began seeking financing. Initial indications of interest from third-party lenders approached by the

 CRO and counsel for Debtor were lukewarm, largely because the collateral that the Debtor could

 offer to secure the loan was limited to the proceeds of an award in the Arbitration and because of

 reluctance to lend to an entity that conducted business with a Native American tribe. See, e.g.,

 Docket No. 153-1. In addition, the Debtor initially sought financing of $1 million but, after the

 hearing on the Arbitration was delayed a month as a result of complications arising from the

 COVID-19 pandemic, the CRO reviewed the budget that he and his team had drafted and agreed

 that the amount of financing that should be sought needed to be increased. The need to seek

 additional financing beyond what was originally anticipated, in turn, required the Debtor to enter

 into further negotiations with potential lenders. See, e.g., Docket No. 150 (“CRO Apr. Fee

 Statement”) at p. 6-7; Docket No. 274 (“CRO May Fee Statement”) at p. 6-7.

          46.   On April 24, 2020, the Debtor filed its Complaint for Breach of Contract and

 Declaratory Relief against the Tribal Entities, commencing Adversary Proceeding No. 20-04030

 (“A.P. 4030”), see A.P. 4030 Docket No. 1, and its Motion for Preliminary Injunction, see A.P.

 4030 Docket No. 2 (the “Injunction Motion”). Via the claims in A.P. 4030 and the Injunction

 Motion, the Debtor, utilizing the outline for claims within the scope of the Tribal Entities’

 sovereign immunity waiver previously found by the Court, requested that the Court require the




 19204458.2                                      15
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10        Page 21 of 41




 Tribal Entities to maintain the status quo during the pendency of the Arbitration and not seek final

 approval of the Settlement Agreement. A.P. 4030 was filed with the knowledge and approval of

 the CRO. See, e.g., CRO Apr. Fee Statement at p. 6.

          47.   On April 29, 2020, the Debtor served its responses to the requests set forth in the

 Rule 2004 Order and produced hundreds of responsive documents. In advance of the Debtor’s

 production pursuant to the Rule 2004 Order, the CRO was provided a draft of the Debtor’s

 responses and objections and a detailed summary of the documents that would be produced. In

 addition, after the production was made, the CRO was provided access to copies of the documents

 that were produced via Relativity. See CRO May Fee Statement at p. 7; Loeb Interim Fee App. at

 p. 60.

          48.   On May 1, 2020, the Court held a hearing on the Debtor’s request to expedite the

 hearing on the Injunction Motion. While the Court denied the motion for an expedited hearing,

 and set a briefing schedule on the Tribal Entities’ forthcoming motion to dismiss, it did

 acknowledge that if the Settlement Agreement were finally approved, “that’s a bell that can’t be

 unrung.” 5/1/20 Hr’g Tr. at 26:18.

          49.   On May 8, 2020, many of the Consumer Borrowers filed proofs of claims against

 the Debtor. See Claim Nos. 8-17, 19-44. However, certain of the Consumer Borrowers did not

 file any proof of claim against the Debtor, including Renee Galloway, a named plaintiff in

 Galloway I, Galloway II, and Galloway III and a member of the Committee. As expected, each of

 the claims filed by the Consumer Borrowers was predicated on the claims they had asserted in the

 Pending Actions and purported to be filed on behalf of a class of claimants. Certain of the

 Indemnified Defendants also filed claims against the Debtor asserting their right to

 indemnification. See Claim Nos. 2-6.




 19204458.2                                      16
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10        Page 22 of 41




          50.   On May 10, 2020, the Debtor filed the Debtor’s Response in Opposition to Motion

 of Consumer Borrowers for Order Dismissing Chapter 11 Case or, in the Alternative, for

 Abstention. See Docket No. 148 (the “Case Dismissal Opposition”). The CRO reviewed and

 approved of the filing of the Case Dismissal Opposition. See CRO May Fee Statement at p. 7.

          51.   On May 14, 2020, the Committee joined in the Consumer Borrower’s request for

 abstention relating to this Chapter 11 Case. See Docket No. 151 (the “Committee Abstention

 Joinder”). Notably, the Committee did not join in the Consumer Borrowers’ request for dismissal

 of the Chapter 11 Case.

          52.   On May 15, 2020, the Debtor filed Debtor’s Motion Pursuant to 11 U.S.C. §

 1121(d)(1) for an Order Extending the Exclusive Periods in which to Propose a Chapter 11 Plan

 and to Solicit Acceptances Thereof [Docket No. 152] (the “Exclusivity Extension Motion”),

 seeking an extension of the exclusive period during which to file and solicit votes on a proposed

 plan until after a decision was reached in the Arbitration. That same day, the Debtor also filed its

 motion [Docket No. 153] (the “DIP Motion”) for approval of a Debtor-in-Possession Loan and

 Security Agreement (the “DIP Loan Agreement”) with Bluetech in the amount of $2 million.

 The CRO, having been advised of, and participating in, substantial negotiations relating to the

 Debtor’s request for financing, albeit not directly with Bluetech itself, approved the filing of the

 DIP Motion. See CRO May Fee Statement at p. 6. The Debtor sought an interim hearing on the

 DIP Motion for May 28, 2020, to occur currently with the hearing on the Case Dismissal Motion.

 See Docket No. 154. The Court set an interim hearing on the DIP Motion for May 29, 2020. See

 Docket No. 156.




 19204458.2                                      17
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20              Entered 07/06/20 20:03:10        Page 23 of 41




          53.   On May 20, 2020, the Committee and the Consumer Borrowers conducted the Rule

 2004 examination of the CRO and on May 21, 2020, the Committee and the Consumer Borrowers

 conducted the Rule 2004 examination of Martorello.

          54.   On May 26, 2020, the Committee filed its objection to the DIP Motion, arguing that

 the approval of the DIP Agreement would compromise the estate’s ability to pursue avoidance

 actions against insiders and that the terms were not fair and reasonable. See Docket No. 168. The

 Consumer Borrowers likewise objected to the DIP Motion on May 27, 2020 on similar grounds.

 See Docket No. 207.

          55.   The Debtor filed a revised proposed DIP Loan Agreement on May 27, 2020,

 evidencing Bluetech’s agreement to reduce its origination fee and to forego a lien on the avoidance

 actions, but also disclosing that it would not submit to jurisdiction of the Court in entering into the

 DIP Loan Agreement. See Docket No. 181. The CRO was advised of, and approved, the filing of

 the revised proposed DIP Loan Agreement.

          56.   On May 27, 2020, the Debtor filed its initial objections to each of the proofs of

 claims filed by the Consumer Borrowers. See Docket Nos. 183-185, 187-194, 198, 200, 202, 204-

 205, 208, 210, 212, 214-222, 224, 226-227, 229-230, 232, 234 (“Debtor’s Claim Objections”).

 Martorello also objected to each of the proofs of claims filed by the Consumer Borrowers. See

 Docket Nos. 180, 195-197, 199, 201, 203, 206, 209, 211, 213, 223, 225, 228, 231, 233, 235-255

 (“Martorello’s Claim Objections”). By the Debtor’s Claim Objections, the Debtor sought to

 progress the Chapter 11 Case forward

          57.   The Court held a hearing on the Case Dismissal Motion on May 28, 2020 and an

 interim hearing on the DIP Motion on May 29, 2020.




 19204458.2                                        18
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10         Page 24 of 41




          58.   The Court held a hearing on the Tribal Entities motion to dismiss A.P. 4030 on June

 6, 2020.

          59.   The Court issued an oral ruling granting the Case Dismissal Motion on June 9,

 2020. The Court entered the Case Dismissal Order on June 18, 2020.

                                            OBJECTION

  I.        THE COURT LACKS JURISDICTION OVER THE MOTION.

          60.   The Debtor respectfully submits that the Court currently lacks jurisdiction to hear

 and determine the Motion as a result of the Appeal. It is well established that “[t]he filing of a

 notice of appeal is an event of jurisdictional significance – it confers jurisdiction on the court of

 appeals and divests the district court of its control over those aspects of the case involved in the

 appeal.” Bank of N.Y. Trust Co. NA v. Pac. Lumber Co. (In re Scopac), 624 F.3d 274, 280 (5th

 Cir. 2010) (quoting Griggs v. Provident Consumer Discount Co., 103 S. Ct. 400, 402 (1982)). This

 divestiture rule applies to the appeal of a bankruptcy court order. In re Transtexas Gas Corp. v.

 TransTexas Gas, 303 F.3d 571, 579 (5th Cir. 2002). The Fifth Circuit has adopted a “functional

 test” to determine whether a bankruptcy court has been divested of jurisdiction over a particular

 matter: “once an appeal is pending, it is imperative that a lower court not exercise jurisdiction over

 those issues which, although not themselves expressly on appeal, nevertheless so impact the appeal

 so as to interfere with or effectively circumvent the appeal process.” In re Scopac, 624 F.3d at

 280 (quoting Whispering Pines Estates, Inc. v. Flash Island, Inc. (In re Whispering Pines Estates,

 Inc.), 369 B.R. 752, 759 (1st Cir. BAP 2007)). The purpose of this doctrine is to “avoid the

 confusion of placing the same matter before two courts at the same time and preserve the integrity

 of the appeal process.” In re Whispering Pines Estates, Inc., 369 B.R. at 757.

          61.   The Committee’s Motion places the same issues that are currently on appeal

 squarely before this Court for further consideration. Indeed, the Motion itself extensively cites to


 19204458.2                                       19
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10         Page 25 of 41




 and relies on the specific findings made by this Court in issuing the Case Dismissal Order. Here,

 unlike the issues in Scopac, there are virtually no “independent factual inquiries” for the Court to

 consider apart from the issues on appeal. See In re Scopac, 624 F.3d at 280. Likewise, the Motion

 relies on the legal conclusions giving rise to the Case Dismissal Order to support the request for

 relief. The merits of the Motion are essentially duplicative of the factual and legal issues on appeal

 and involve the same “aspects of the case.” As such, the Court is divested of jurisdiction over the

 Motion during the pendency of the appeal of the Case Dismissal Order.

  II.      THE MOTION SHOULD BE DENIED BECAUSE THE COMMITTEE DID NOT
           COMPLY WITH BANKRUPTCY RULE 9011 BEFORE FILING THE MOTION.

          62.   The Motion should be denied because counsel for the Committee did not serve its

 Motion twenty-one days in advance of filing it with the Court. Strict compliance with Rule 11 is

 mandatory before sanctions can be imposed. See Cadle Co. v. Pratt (In re Pratt), 524 F.3d 580,

 588 (5th Cir. 2008). Rule 9011(c)(1)(A) of the Federal Rules of Bankruptcy Procedure states that

 a “motion for sanctions may not be filed with or presented to the court unless, within 21 days after

 service of the motion. . . the challenged paper, claim, defense, contention, allegation, or denial is

 not withdrawn or appropriately corrected.” Fed. R. Bankr. P. 9011(c)(1)(A) (emphasis added).

          63.   “Compliance with the service requirement is a mandatory prerequisite to an award

 of sanctions under Rule 11.” In re Pratt, 524 F.3d at 586 (citing Elliott v. Tilton, 64 F.3d 213,

 216 (5th Cir. 1995) (affirming the district court's denial of sanctions when movant failed to serve

 respondent with a copy of the motion prior to filing it with the court); Tompkins v. Cyr, 202 F.3d

 770, 788 (5th Cir. 2000) (affirming denial of sanctions because (1) the defendant failed to serve a

 copy of the motion on the respondents twenty-one days prior to filing with the court, and (2) the

 defendant did not file motion until after the trial had concluded). Informal notice does not suffice;

 the motion itself must first be served. See id. at 588.



 19204458.2                                       20
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10        Page 26 of 41




          64.   Here, while certainly the Chapter 11 Case was hotly contested, the Committee did

 not advise the Debtor or its counsel of its intention to seek sanctions relating to the filing of the

 Chapter 11 Case until June 16, 2020 and, even then, did not serve the Debtor or its counsel with a

 copy of the Motion. The Debtor and its counsel did not receive a copy of the Motion until it was

 filed with the Court. For this this reason alone, the Motion should be denied.

  III.     THE MOTION SHOULD BE DENIED BECAUSE THE EVIDENCE IN SUPPORT
           OF SANCTIONS IS NOT CLEAR AND CONVINCING.

          65.   Should the Court determine to nevertheless hear and decide the Motion under its

 inherent powers to impose sanctions, the Motion should still be denied. The “threshold for use of

 inherent sanctions power is high.” Elliot, 64 F.3d at 217. “Indeed, the Supreme Court has

 cautioned that ‘because of their very potency, inherent powers must be exercised with restraint and

 discretion.” Id. (Reed v. Iowa Marine and Repair Corp., 16 F.3d 82 (5th Cir. 1994) (quoting

 Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991))). To sanction an attorney, the Court must find

 that the attorney himself acted in bad faith. See id. (citing Reed, 16 F.3d 82; R.T.C. v. Bright, 6

 F.3d 336, 340 (5th Cir. 1993); In re Thalheim, 853 F.2d 383, 389 (5th Cir. 1988)).

          66.   In addition, courts have held that a higher standard of proof is required to impose

 sanctions under Rule 9011 than for dismissal of a case under section 1112(b) for bad faith filing.

 For dismissal, the movant must show “cause” by a preponderance of the evidence. In re

 Woodbrook Assocs., 19 F.3d 312, 317 (7th Cir. 1994). For Rule 9011 sanctions, the standard of

 proof is “clear” or “substantial” evidence. In re St. Stephen’s 350 E. 116th St., 313 B.R. 161, 170

 (Bankr. S.D.N.Y. 2004); In re Intercorp Int’l, Ltd., 309 B.R. 686, 693 (Bankr. S.D.N.Y. 2004);

 see also In re Parsley, 384 B.R. 138, 179 (Bankr. S.D. Tex. 2008) (where Rule 9011 did not apply,

 court’s inherent power to sanction attorney conduct required “clear and convincing evidence” that

 sanctions were warranted). Accordingly, there is no per se rule that sanctions should be imposed



 19204458.2                                       21
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20              Entered 07/06/20 20:03:10       Page 27 of 41




 in every case dismissed for bad faith filing. FDIC v. Fadili, 165 B.R. 58, 60 (D. Mass. 1994); In

 re HBA East, Inc., 101 B.R. 411, 418 (Bankr. E.D.N.Y. 1989); In re Southern Cal. Sound Sys.,

 Inc., 69 B.R. 893, 901 (Bankr. S.D. Cal. 1987).

          67.   Without a doubt, the issues faced by the Debtor are dominated by the arguments

 the Consumer Borrowers have made regarding the legality of the Debtor’s business and further

 complicated by the sovereign immunity issues present because of the Debtor’s dealings with the

 Tribal Entities. But that does not mean that the Debtor or its counsel approached the Chapter 11

 filing in bad faith. Instead, the Debtor commenced the Chapter 11 Case with the belief that the

 breathing spell of bankruptcy could decrease the fees incurred by the Debtor in its own defense

 and in defense of the Indemnified Defendants. The Debtor affirmatively believed that it would be

 able to use the tools provided under the Bankruptcy Code to pursue certain claims against the

 Tribal Entities and to propose and file a plan that would result in payments to creditors, including

 the Consumer Borrowers, if their claims were found to be valid. The Chapter 11 Case did not

 proceed as the Debtor anticipated and, accordingly, the Court denied the Debtor the further

 protections of the Bankruptcy Code, for the reasons the Court stated on the record, by entering the

 Case Dismissal Order. This is sanction enough. The Motion should be denied.

          A.    The Debtor’s Decision to File For Chapter 11 Was Based on the Debtor’s Good
                Faith Belief that It Needed the Breathing Spell of Bankruptcy to Deal with the
                Substantial Litigation It Faced.

          68.   This Chapter 11 Case was filed for the express purpose of resolving the Consumer

 Borrowers’ claims, limiting costs and preventing further delay. The Consumer Borrowers and the

 Committee were faced with a choice when the Debtor filed for Chapter 11 in this Court. They

 sought dismissal and chose to return to the District Court for the Eastern District of Virginia, and

 to the District of Oregon and to the District of Massachusetts, along with potentially other district

 courts if additional copycat litigation is filed, so that they can pursue the Debtor until nothing is


 19204458.2                                        22
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20              Entered 07/06/20 20:03:10         Page 28 of 41




 left to satisfy any judgment they may obtain against it. But they could have pursued their claims

 against the Debtor while it was subject to the close scrutiny of the Court, saved millions in legal

 bills by streamlining the claims for resolution, and obtained a timely resolution of their claims by

 the Court. Moreover, had the Court determined that the Consumer Borrowers’ claims were valid,

 creditors, the vast majority of which would be the Consumer Borrowers, could have received

 distributions from the Debtor’s estate pursuant to the strict requirements of section 1129 of the

 Bankruptcy Code and pursued claims for alleged improper transfers to the Debtor’s members using

 chapter 5 causes of action in addition to state law causes of action, all at the expense of the Debtor’s

 estate rather than at their own cost. This very procedural scenario demonstrates that the Debtor’s

 intentions, and its filing of the Chapter 11 Case, were not in bad faith and were not solely an

 exercise in forum shopping.

          69.    It is true that the Indemnified Defendants, who are also the subject of the Consumer

 Borrower’s claims, would have benefited from a streamlined process of deciding the Consumer

 Borrower’s claims in this Court. However, that is always the case where a Debtor files for

 bankruptcy to address substantial litigation expenses against itself and those it is required to

 indemnify. Indeed, there is an ample body of case law cited in the Debtor’s Stay Extension Motion,

 acknowledging that, in certain circumstances, and to reduce claims for indemnification, the cases

 should be stayed or transferred to the bankruptcy court for resolution. See A.P. 4008 Docket No.

 2-1. That this relief was considered and pursued does not render the entire Chapter 11 Case a farce

 or filed in bad faith. Substantial benefits could have redounded to the Consumer Borrowers, and

 all creditors, had the relief been granted.

          2.     Moreover, there was recent precedent in this very Court for utilizing the tools of

 Chapter 11 to address substantial litigation faced by a special purpose entity. Debtor’s counsel




 19204458.2                                        23
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10        Page 29 of 41




 had recently completed the successful resolution of disputes in the Total Diagnostix Labs, LLC

 matter. See In re Total Diagnostix Labs, LLC, No. 18-40938-elm11 (Bankr. N.D. Tex.). In that

 case, the debtors’ only asset was a note receivable from an affiliate based on the sale of its assets

 to the affiliate six months earlier. Like Eventide, but to a lesser degree, three pending lawsuits

 were depleting time and resources. The debtor had no operations or employees. The bankruptcy

 allowed the successful resolution of the disputed lawsuits and then dismissal of that case. This

 Court allowed the case to be dismissed rather than converted. Based on this recent precedent, and

 the precedent from cases like Dow Corning, which the Court acknowledged was also filed to

 address substantial litigation, there was no reason to think Eventide would not be a proper

 candidate for bankruptcy in this Court, and certainly not a filing that would give rise to sanctions.

 In short, the Debtor’s decision to file for bankruptcy, and counsel’s recommendation that it did so,

 was not based on frivolous legal arguments with no basis under the law, but, rather, on precedent

 in this very Court and many others. The Motion should be denied.

          B.    Counsel’s Suggestion That the Consumer Borrowers’ Claims Could Be
                Separately Classified Is Supported by Fifth Circuit Law and Is Not an
                Indicator of Bad Faith.

          70.   The Committee argues that sanctions are appropriate because of counsel’s

 suggestion that the Debtor could confirm a plan by separately classifying the Consumer Borrowers.

 See Motion at 2. The Consumer Borrowers had argued that the Debtor could not reorganize,

 particularly if the Consumer Borrowers voted en bloc to reject any plan of reorganization that the

 Debtor might propose. At the hearing on the Case Dismissal Motion, counsel for the Debtor

 refuted this argument by presenting a scenario in which a plan might be confirmed over the

 Consumer Borrowers’ opposition. Counsel suggested that the Debtor could propose a plan that

 classified the Consumer Borrowers’ claims separately from other unsecured claims, and that a




 19204458.2                                       24
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20                      Entered 07/06/20 20:03:10              Page 30 of 41




 class of such other unsecured claims could vote to accept the plan. 5/28/20 Hr’g Tr. 30:7-14.1 In

 counsel’s hypothetical, of course, such an affirmative vote would provide the necessary impaired

 accepting class, opening the possibility of seeking “cramdown” confirmation. See 11 U.S.C.

 § 1129(a)(10), (b).

          71.      Counsel was presenting one practical possibility by which the Debtor could

 reorganize without any cooperation by the Consumer Borrowers. Counsel meant only to remind

 the Court that the implacable opposition of the Consumer Borrowers was not an absolute barrier

 to confirmation of a plan, and that a legitimate way forward existed by which the Debtor could

 successfully reorganize and leave chapter 11. Counsel did not intend his suggestion as any sort of

 threat to propose a plan that would inflict unfair or improper treatment on the Consumer

 Borrowers. In fact, counsel pointedly remarked that he was not giving up hope that the parties

 could still arrive at a consensual plan. 5/28/20 Hr’g Tr. 30:7-14.30:11-12 (“We’re hopeful that the

 Consumer Borrowers will accept the treatment”). Moreover, such a threat would be pointless in

 any event: even if an impaired accepting class could be obtained for such a hypothetical plan, the

 Debtor would still bear the burden of proving that the plan satisfied the other confirmation

 prerequisites that protect creditors’ rights, including the “best interests of creditors” test, id.

 § 1129(a)(7), and the requirement that the plan “does not discriminate unfairly, and is fair and

 equitable” with respect to each impaired rejecting class, 11 U.S.C. § 1129(b)(1).




 1
   Counsel for the Committee had also previously acknowledged that separate classification of the Consumer Borrowers
 under a proposed plan could be appropriate. See 3/5/20 Hr’g Tr. 60:8-16 (“[B]ut you also don't have to wait to file a
 plan. You could very easily separately classify the consumer borrower class action claims and otherwise they could
 take the position the case is solvent. But for those claims, we have a solvent debtor. So they put together a plan that
 says we've got 300,000 dollars of assets, we're going to pay it to Class 4, the general unsecured creditors, the trade;
 Class 5 is the consumer borrowers, and that gets decided post-confirmation, and it gets litigated. It doesn't slow down
 their case whatsoever.”).


 19204458.2                                                25
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20               Entered 07/06/20 20:03:10         Page 31 of 41




          72.    Nevertheless, in the Court’s ruling dismissing this case, the Court characterized

 counsel’s suggestion as “previewing the Debtor’s intent to gerrymander a vote on a plan . . . .”

 6/9/20 Hr’g Tr. 55:8-9.

          73.    Counsel’s suggestion that the Consumer Borrowers’ claims could be separately

 classified from other general unsecured claims is fully consistent with precedent in the Fifth Circuit

 and elsewhere and is not indicative of bad faith either in the commencement of this Chapter 11

 Case or in hypothetically proposing such a plan. “[A] plan may place a claim or interest in a

 particular class only if such claim or interest is substantially similar to the other claims or interests

 of such class.” 11 U.S.C. § 1122(a) (emphasis added). However, the Bankruptcy Code does not

 require that all “substantially similar” claims must be included in the same class. See Phoenix

 Mut. Life Ins. Co. v. Greystone III Joint Venture (In re Greystone III Joint Venture), 995 F.2d

 1274, 1279 (5th Cir. 1991); In re Thru, Inc., No. 17-31034, 2017 Bankr. LEXIS 1902, at *8 (Bankr.

 N.D. Tex. Jul. 10, 2017), appeal dism’d in part as moot, No. 3:17-CV-1958-G, 2018 U.S. Dist.

 LEXIS 179769 (N.D. Tex. Oct. 19, 2018), aff’d, 782 F. App'x 339 (5th Cir. 2019); In re Couture

 Hotel Corp., 536 B.R. 712, 733 (Bankr. N.D. Tex. 2015). On the contrary, courts recognize that a

 plan proponent has and should have a large degree of flexibility in classifying claims and equity

 interests. See Couture Hotel, 536 B.R. at 733; In re McCommas LFG Processing Partners, Case

 No. 07-32219-HDH-11), 2007 Bankr. LEXIS 4053 (Bankr. N.D. Tex. Nov. 29, 2007); In re

 General Homes Corp., 134 B.R. 853, 863 (Bankr. S.D. Tex. 1991).

          74.    Such flexibility in classifying claims, though broad, is not without limits. In the

 Fifth Circuit, separate classification of “substantially similar” claims will be upheld if the plan

 proponent shows that the classification was based on a reasonable justification and not to




 19204458.2                                         26
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20                    Entered 07/06/20 20:03:10              Page 32 of 41




 gerrymander an impaired accepting class. 2 Save Our Springs (SOS) Alliance v. WSI (II)-COS,

 L.L.C. (In re Save Our Springs (SOS) Alliance), 632 F.3d 168, 174 (5th Cir. 2011); Heartland Fed.

 Sav. & Loan v. Briscoe Enters. (In re Briscoe Enters.), 994 F.2d 1160, 1167 (5th Cir. 1993);

 Greystone, 995 F.2d at 1279.

          75.     It was fully consistent with these precedents for Debtor’s counsel to suggest that a

 hypothetical plan could classify the Consumer Borrowers’ claims separately from other non-

 priority unsecured claims. The Consumer Borrowers’ claims are unliquidated and disputed, and

 most if not all of the other non-priority unsecured claims are not. Any plan would need to provide

 special handling of unliquidated and disputed claims, such as by establishing an alternative dispute

 resolution procedure for liquidating the claims and/or creating a reserve from which to make

 distributions on account of claims that are liquidated at different times. This need to provide

 different treatment is a reasonable justification for separately classifying the claims. Several courts

 have specifically upheld a chapter 11 plan’s separate classification of unliquidated litigation claims

 from other unsecured claims. See In re Simon, No. 07-31414-KR, 2008 Bankr. LEXIS 2787, at

 *24 (Bankr. E.D. Va. July 29, 2008); In re United States Mineral Prods. Co., No. 01-2471(JKF),

 2005 Bankr. LEXIS 3259, at *61 (Bankr. D. Del. Nov. 29, 2005); In re Dow Corning Co., 244

 B.R. 634, 647 (Bankr. E.D. Mich. 1999); In re General Teamsters, Warehousemen & Helpers

 Union Local 890, 225 B.R. 719, 735 (Bankr. N.D. Cal. 1998); In re Rochem, Ltd., 58 B.R. 641,

 643 (Bankr. D.N.J. 1985).

          76.     In summary, counsel’s mention of one possible plan scenario was well within

 established law on classification of claims in a chapter 11 plan. Of course, the plan discussion was


 2
   Claims are “substantially similar” when they “share common priority and rights against the debtor's estate.”
 Greystone, 995 F.2d at 1278 (unsecured deficiency claim under § 1111(b) “substantially similar” to unsecured trade
 claims). Solely for the purpose of this discussion, the Debtor assumes that the Consumer Borrowers’ claims are
 “substantially similar” to other non-priority unsecured claims against the Debtor as that term is used in § 1122(a).


 19204458.2                                              27
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10        Page 33 of 41




 brief, hypothetical, and concerned classification only. It was not counsel’s purpose to present a

 full outline of plan terms: counsel sought only to rebut the contention that, without the Consumer

 Borrowers’ consent, the Debtor had absolutely no chance of reorganizing. Counsel did not suggest

 that confirmation of such a plan would be easy or automatic—only that it was possible. In view

 of the governing Fifth Circuit authorities and instructive case law from other jurisdictions,

 counsel’s scenario is more than amply supported and cannot reasonably be seen as indicative of

 bad faith. The Motion should be denied.

          C.    The Debtor’s Actions Were Taken With the Knowledge and Consent of the
                CRO and the DIP Motion Was Proposed for a Proper Purpose.

          77.   The Committee further seeks sanctions based on the Court’s finding that the Debtor

 was acting at the direction of Breakwater rather than at the direction of the CRO, based, it appears,

 on the Debtor’s request for approval of the DIP Loan Agreement. See Motion at 2.

          78.   Granting the Committee’s request for sanctions on this basis would be an

 oversimplification of the dynamics of this Chapter 11 Case. The CRO’s monthly fee statements

 demonstrate the CRO’s extensive involvement in the case. Among other things, the CRO (1)

 approved the filing of the Chapter 11 case, (2) prepared the Debtor’s Schedules and SOFAs and

 monthly operating reports, (3) reviewed and approved the retention applications of the Debtor’s

 professionals, (4) opened and maintained the Debtor’s bank account, (5) reviewed and approved

 the fee requests of estate professionals, (6) approved of the Debtor’s filing the Motion to Shorten,

 (7) reviewed and approved of the filing of A.P. 4008, A.P. 4014, and A.P. 4030 and the related

 motions for relief therein after conferring with counsel for the Debtor on the strategy associated

 with those filings, and (8) attended and testified, where appropriate, in hearings in the Chapter 11

 Case. See CRO Feb./Mar. Fee Statement; CRO Apr. Fee Statement; CRO May Fee Statement.

 The CRO was also advised of the Debtor’s proposed responses to the Rule 2004 requests and the



 19204458.2                                       28
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10         Page 34 of 41




 substance of the production and was granted access to review the production on Relativity, along

 with all other books and records of the Debtor that were collected by counsel. See CRO May Fee

 Statement at p. 7; Loeb Interim Fee App. at p. 60.

          79.   With respect to the DIP Motion itself, the CRO (1) agreed in the recommendation

 of counsel that the Debtor needed to seek financing, (2) drafted and revised the budget for the

 financing, (3) executed non-disclosure agreements with potential lenders, (3) engaged in

 negotiations with certain potential third-party lenders, (4) conferred with counsel regarding the

 terms being offered by Bluetech, (5) reviewed and approved of the DIP Motion and the DIP Loan

 Agreement, and (6) reviewed and approved of the Amended DIP Loan Agreement. See CRO Apr.

 Fee Statement; CRO May Fee Statement.

          80.   For these services by the CRO, and other services not fully listed here, the Debtor

 incurred fees of over $125,000.00. Accordingly, while it is true that the CRO granted counsel for

 the Debtor wide latitude to propose and pursue legal strategies and that counsel did so also in

 consultation with the Debtor’s President, Matt Martorello, a blanket finding that the Debtor’s

 actions were taken without the consultation and final approval of the CRO is inaccurate. In fact,

 had the CRO micromanaged the processes, the Debtor would have likely had to contend with

 arguments regarding duplication of effort and excessive fees. Counsel for the Debtor and CRO

 sought a balance that is reflected in the CRO’s monthly fee statements and in counsel’s interim fee

 applications and which was the proper exercise of the CRO’s business judgment.

          81.   Separately, with respect to the DIP Motion itself, the Debtor submits that its request

 for approval of the DIP Motion was for a proper purpose, even if the terms proposed were

 admittedly onerous. The Debtor was unable to obtain relief against the Tribal Entities in A.P. 4014

 and, accordingly, did not receive anticipated payments under the Waterfall after the Petition Date.




 19204458.2                                      29
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20            Entered 07/06/20 20:03:10        Page 35 of 41




 As a result, the Committee had asserted that the Debtor was administratively insolvent on a cash

 basis, notwithstanding the substantial value attributable to the Debtor’s entitlement to payments

 on the Promissory Note. Accordingly, to allay these concerns, the Debtor, with the approval and

 active assistance of the CRO, sought post-petition financing. Both counsel for the Debtor and

 CRO reached out to their contacts in an attempt to obtain the necessary financing. When the only

 potential lender that expressed an interest in providing a loan to the Debtor included a success fee

 of 30% of any award obtained in the Arbitration in its initial term sheet, the CRO agreed that the

 Debtor should approach Bluetech regarding a potential loan. Negotiations with the potential third-

 party lender continued alongside negotiations with Bluetech on a potential loan. Ultimately,

 Bluetech proposed terms that were substantially better than those proposed by the third-party

 lender, and so the Debtor, through the CRO, exercised its judgment to seek approval of financing

 from Bluetech.

          82.   In granting the Case Dismissal Motion, the Court expressed dismay that the CRO

 did not negotiate directly with Bluetech regarding the terms of the proposed DIP Loan Agreement.

 However, negotiations of the terms occurred between counsel for the Debtor and counsel for

 Bluetech. This division of labor is not uncommon and is not impermissible.

          83.   The Court was also troubled by Bluetech’s refusal in the DIP Loan Agreement to

 submit to the jurisdiction of the Court. Counsel for the Debtor agrees that such a term is

 unconventional, but believed, in good faith, that the risk relating to the term in the DIP Loan

 Agreement was minimal. First, the only likely claim of the Debtor against Bluetech under the DIP

 Loan Agreement would have been for a failure to fund. Since the financing was expected to be

 provided in two tranches, the first after the interim hearing on the DIP Motion and the second after

 the final hearing on the DIP Motion, counsel viewed the risk of failing to fund to be low. Second,




 19204458.2                                      30
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20             Entered 07/06/20 20:03:10         Page 36 of 41




 to the extent the Debtor defaulted in repayment of the financing and Bluetech proceeded to exercise

 its rights of default, Bluetech would have necessarily needed to seek relief from a court in the

 United States and thereby submit itself to the jurisdiction of that United States court. Given this

 practical procedural posture, Bluetech’s refusal to provide the funding absent the provision, and

 the lack of other sources of funding for the Debtor on less onerous terms, counsel recommended

 that the CRO approve the Debtor’s entry into DIP Loan Agreement. It became apparent at the

 CRO’s Rule 2004 examination and the hearing on the DIP Motion that the CRO did not fully

 appreciate the potential jurisdictional risks associated with accepting financing from Bluetech, but

 that does not necessarily lead to the conclusion that the DIP Motion was not filed in good faith, let

 alone that it was filed in bad faith. Accordingly, because the CRO did take an appropriate role in

 the Chapter 11 Case, including with respect to the Debtor’s DIP Motion, the Motion should be

 denied.

           D.    The Fees Charged By the Debtor’s Professionals, Many of Which Remain
                 Unpaid, Were Incurred to Advance Claims the Debtor Believed Were Valid.

           84.   The Committee further seeks sanctions on the grounds that the fees charged by the

 Debtor’s professionals were nearly $800,000, were incurred in adversary proceedings that the

 Court viewed as duplicative of the arbitration, and as netting zero beneficial results for the estate.

 See Motion at ¶ 3. This finding is also not a basis for imposing sanctions on the Debtor or its

 counsel.

           85.   While it is true that the Debtor incurred fees in connection with A.P. 4008 and A.P.

 4014 against the Tribal Entities, those adversary proceedings advanced legal theories and causes

 of action under the Bankruptcy Code that are unavailable in the Arbitration. While the Court

 ultimately held that section 106 of the Bankruptcy Code does not abrogate the sovereign immunity

 of Native American tribes, it acknowledged that it was a “very difficult decision”. 4/6/20 Hr’g Tr.



 19204458.2                                       31
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20              Entered 07/06/20 20:03:10       Page 37 of 41




 36:2. Indeed, there is a circuit split on the very issue with no guiding case law from the Fifth

 Circuit and, at the time the adversary proceedings were filed, a petition for certiorari to the United

 States Supreme Court was pending. Compare Krystal Energy Co. v. Navajo Nation, 357 F.3d

 1055 (9th Cir. 2004), with In re Greektown Holdings, LLC, 917 F.3d 451 (6th Cir. 2019).

 Accordingly, while the Debtor was not ultimately successful in A.P. 4008 and A.P. 4014, the legal

 theories it advanced were not frivolous or sanctionable. Instead, those adversary proceedings were

 filed in a good faith attempt to require the Tribal Entities to make post-Petition Date payments

 under the Waterfall and to maintain the status quo while the Arbitration was pending. Awarding

 sanctions, and requiring the payment of attorneys’ fees as the Committee seeks in the Motion,

 every time the relief requested by a party is denied would distort the American Rule and discourage

 zealous advocacy by attorneys on behalf of their clients for fear of reprimand.

          86.   In addition, under the Interim Compensation Order, the Committee received and

 had the opportunity to review the invoices of the Debtor’s professionals on a monthly basis. It did

 not, at any point, assert that the nature and amount of the fees charged by counsel for the Debtor

 was inappropriate. While the Interim Compensation Order certainly preserved the Committee’s

 right to later object to counsel’s fees, it is an entirely different matter for the Committee to seek

 disgorgement of the fees that counsel was paid in advocating for the Debtor based on unsettled

 areas of the law. For this reason, and for all of the foregoing reasons, the Motion should be denied.

                                           CONCLUSION

          WHEREFORE, the Debtor requests that, to the extent the Court determines that it has

 jurisdiction over the Motion, the Court sustain this Objection, deny the Motion and grant such

 other and further relief as is just and appropriate.




 19204458.2                                        32
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20    Entered 07/06/20 20:03:10      Page 38 of 41




  Dated: July 6, 2020                 LOEB & LOEB LLP

                                      /s/ Bernard R. Given II
                                      Bernard R. Given II
                                      State Bar No. 07990180
                                      10100 Santa Monica Blvd., Suite 2200
                                      Los Angeles, CA 90067-4120
                                      Tel.: 310-282-2000
                                      Fax: 310-282-2200
                                      Email: bgiven@loeb.com

                                      -and-

                                      FORSHEY & PROSTOK, LLP
                                      Jeff P. Prostok
                                      State Bar No. 16352500
                                      Lynda Lankford
                                      State Bar No. 11935020
                                      777 Main Street, Suite 1290
                                      Fort Worth, TX 76012
                                      Tel: 817-877-8855
                                      Fax: 817-877-4151
                                      Email: jprostok@forsheyprostok.com
                                              llankford@forsheyprostok.com

                                      Counsel to the Debtor and Debtor in
                                      Possession




 19204458.2                             33
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20           Entered 07/06/20 20:03:10        Page 39 of 41




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon all
 parties receiving electronic notice via the Court’s CM/ECF system on July 6, 2020. I hereby
 further certify that a true and correct copy of the foregoing document was served via U.S. mail to
 the parties listed below on July 6, 2020.


 U.S. TRUSTEE:

 Erin Marie Schmidt
 United States Trustee
 1100 Commerce St., Room 976
 Dallas, TX 75242-1496
 (214) 767-1075
 Fax : (214) 767-8971
 Email: ustpregion06.da.ecf@usdoj.gov

 Elizabeth Ziegler Young
 U.S. Trustee Office
 1100 Commerce Street, Room 976
 Dallas, TX 75242
 (214) 767-8967
 Fax : (214) 767-8971
 Email: elizabeth.a.young@usdoj.gov

 COMMITTEE:

 Gary H. Leibowitz
 Cole Schotz P.C.
 300 E. Lomard Street, Suite 1450
 Baltimore, MD 21202
 (410) 528-2971
 Fax : (410) 528-9401
 Email: gleibowitz@coleschotz.com

 Irving E. Walker
 Cole Schotz P.C.
 300 East Lombard St., Ste. 1450
 Baltimore, MD 21202
 410-230-0660
 Fax : 410-230-0667
 Email: iwalker@coleschotz.com

 Michael D. Warner
 Cole Schotz P.C.
 1700 City Center Tower II


 19204458.2                                      1
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20          Entered 07/06/20 20:03:10   Page 40 of 41




 301 Commerce St.
 Fort Worth, TX 76102
 (817)810-5250
 Fax : (817)810-5255
 Email: mwarner@coleschotz.com

 REQUEST FOR SPECIAL NOTICE:

 Robin Phelan
 PhelanLaw
 4214 Woodfin Dr.
 Dallas, TX 75220
 Email: robin@phelanlaw.org

 Kristi C. Kelly
 Kelly Guzzo, PLC
 3925 Chain Bridge Road, Suite 202
 Fairfax, VA 22030
 Fax: (703) 591-0167
 Email: kkelly@kellyguzzo.com

 Steve A. Pierce
 Norton Rose Fullbright US LLP
 111 West Houston Street, Suite 1800
 San Antonio, TX 78205
 Fax: (210) 270-7205
 Email: steve.pierce@nortonrosefullbright.com

 Toby L. Gerber
 Norton Rose Fullbright US LLP
 2200 Ross Avenue, Suite 3600
 Dallas, TX 75201
 Fax: (214) 855-8000
 Email: toby.gerber@nortonrosefullbright.com

 Justin Gray
 Anna M. Bruty
 Rosette, LLP
 44 Grandville Ave. SW
 Grand Rapids, MI 49503
 Email: jgray@rosettelaw.com
        abruty@rosettelaw.com




 19204458.2                                     2
 233953-10002
Case 20-40349-elm11 Doc 299 Filed 07/06/20   Entered 07/06/20 20:03:10    Page 41 of 41




 Marcus Alan Helt, Esq.
 FOLEY & LARDNER LLP
 2021 McKinney Avenue
 Suite 1600 Dallas, TX 75201
 Fax: 214-999-4667
 Email: mhelt@foley.com

 Michael A. Caddell
 Amy E. Tabor
 Caddell & Chapman
 628 East 9th Street
 Houston TX 77007-1722
 Fax: 713-751-0906
 Email: mac@caddellchapman.com
        aet@caddellchapman.com

 J. Brian Vanderwoude
 Dorsey & Whitney LLP
 300 Crescent Court, Suite 400
 Dallas, Texas 75201
 Fax: (214) 981-9901
 Email: vanderwoude.brian@dorsey.com



                                             By: . /s/ Bernard R. Given
                                                  Bernard R. Given II




 19204458.2                              3
 233953-10002
